Arthur D. Brennan, J.
In this application for a writ of habeas corpus the petitioner seeks to vacate and expunge from the court records a judgment of conviction and sentence to State prison on the ground that at the time he was sentenced on July 26, 1945 he was 20 years of age and his sentence was in violation of article 3-A of the Correction Law.
It is his contention that he was illegally committed to State prison and instead he should have been received in the reception center pursuant to article 3-A of the Correction Law. He is correct in his statement that article 3-A (L. 1945, ch. 554) became effective April 1, 1945. However, section 61 of article 3-A, as it read in 1945, provided that ‘ Any male offender between the ages of sixteen and twenty-one years, convicted on or after November first, nineteen hundred forty-five ” shall be committed to the department reception center for classification, etc. As the petitioner was convicted prior to November 1,1945 he was properly sentenced to State prison. The petitioner also relies upon the provisions of section 2184-a of the Penal Law but that section as it read at the time of his sentence in 1945 would not be applicable to sustain his present contentions. (L. 1932, ch. 414, as amd. by L. 1950, ch. 525.)
Accordingly the application is denied, the writ dismissed and the petitioner remanded. Submit order.